Name: Commission Regulation (EC) No 2459/95 of 20 October 1995 allocating the direct landing requirements for freezer tuna seiners under the EC/Senegal Fisheries Agreement
 Type: Regulation
 Subject Matter: Africa;  Europe;  fisheries;  organisation of transport
 Date Published: nan

 21 . 10 . 95 EN Official Journal of the European Communities No L 253/3 COMMISSION REGULATION (EC) No 2459/95 of 20 October 1995 allocating the direct landing requirements for freezer tuna seiners under the EC/Senegal Fisheries Agreement THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 1982/95 of 29 June 1995 on the conclusion of the Protocol defining, for the period 2 October 1994 to 1 October 1996, the fishing rights and financial compensation provided for in the Agreement between the European Economic Community and Republic of Senegal on fishing off the coast of Senegal ('), and in particular Article 2 thereof, Whereas Point C (c) of the Annex to the Protocol to the Agreement between the European Community and the Republic of Senegal on fishing off the coast of Senegal in the period 2 October 1994 to 1 October 1996 requires Community shipowners to land tuna in Senegal ; whereas it is necessary to clarify this requirement by laying down for freezer tuna seiners the allocations relating to direct landings ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee on Fisheries and Aquaculture, HAS ADOPTED THIS REGULATION : Article 1 1 . The requirement on freezer tuna seiners to effect direct landings as laid down in point C (c) of the Annex to the Protocol defining, for the period 2 October 1994 to 1 October 1996, the fishing rights and financial compen ­ sation provided for in the Agreement between the Euro ­ pean Community and Republic of Senegal on fishing off the cost of Senegal , shall be allocated between Commu ­ nity shipowners as follows : Tuna seiners flying the flag of France : 35 % , Tuna seiners flying the flag of Spain : 65 % . The Commission may revise this allocation in consulta ­ tion with the Member States concerned. 2. The French and Spanish authorities shall take the necessary measures to ensure that their shipowners comply with the direct landing requirement. Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 20 October 1995. For the Commission Emma BONINO Member of the Commission (') OJ No L 193, 16 . 8 . 1995, p. 1 .